Citation Nr: 9902774	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of both lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in San Francisco and Oakland, 
California.  By September 1990 rating decision, the San 
Francisco RO denied the veterans claims of service 
connection for residuals of a concussion and shell fragment 
wounds of both lower extremities.  The veteran perfected an 
appeal with this decision in April 1991 and in March 1993, he 
testified at a Board hearing at the San Francisco RO.  

In November 1993, the Board remanded the matter for 
additional development of the evidence.  Pursuant to this 
development, by January 1997 rating decision, the Oakland RO 
granted service connection for residuals of shell fragment 
wounds of both lower extremities and assigned a combined 
noncompensable rating thereto, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (pertaining to scars).  The Board finds 
that the grant of service connection for residuals of shell 
fragment wounds of both lower extremities constitutes a full 
award of the benefit sought on appeal with respect to that 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, the veteran has since perfected an appeal 
with the ROs decision assigning a noncompensable rating for 
residuals of shell fragment wounds of both legs.  Thus, the 
issue now before the Board is as set forth on the cover page 
of this decision.  

In June 1998, the veteran testified at a second Board hearing 
at the Oakland RO with respect to his claims of service 
connection for residuals of a concussion and a compensable 
rating for residuals of shell fragment wounds of both lower 
extremities.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans claim of service connection for 
residuals of a concussion has been obtained by the RO.

2.  Chronic residuals of a concussion injury, including 
headaches, are not shown to have been present in service or 
within one year following service discharge.  

3.  The preponderance of the evidence shows that veteran does 
not currently have a disability, including headaches, which 
is causally related to his period of service or any incident 
therein, including the concussion injury with associated 
period of unconsciousness following an August 1968 bomb 
explosion.


CONCLUSION OF LAW

Residuals of a concussion, including chronic headaches, were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans August 1967 military enlistment medical 
examination report is negative for pertinent complaints or 
findings.  

In-service medical records show that in August 1968, while 
stationed in Vietnam, the veteran was hit by debris from an 
explosion, which rendered him unconscious and caused an 
undisplaced closed fracture of his left ulna.  While in 
Vietnam, he was treated with a long arm plaster cast and then 
air evacuated to a Navy hospital in Guam for further 
treatment.  Records of the veterans treatment in Vietnam and 
Guam are unavailable, although subsequent hospitalization 
reports are of record.  Specifically, in October 1968, 
records show that the veteran was transferred from Guam to a 
Navy hospital in Pensacola, Florida.  The Pensacola 
hospitalization report indicates that on admission, physical 
examination of the veteran was unremarkable except for a left 
long arm cast.  Again, it was noted that the veteran had been 
rendered unconscious in the blast.  However, the 
hospitalization report indicates that the veteran experienced 
no sequelae from this period of unconsciousness.  
Additionally, no complaints or findings pertaining to a 
concussion, headaches, dizziness, or blackouts were recorded.  
The diagnosis on discharge in December 1968 was fracture, 
closed, midshaft left ulna without artery or nerve 
involvement.  In March 1969, the veteran was hospitalized at 
Parris Island for purposes of a Medical Board evaluation; 
that hospitalization report is also negative for complaints 
or findings of a concussion, headaches, dizziness, or 
blackouts.  The Medical Board determined that the veterans 
left arm fracture had healed and that he was fit for return 
to full duty.

The remaining service medical records are also negative for 
complaints or findings of residuals of a concussion.  In May 
1969, the veteran underwent physical examination to determine 
his fitness for transfer overseas.  This examination showed 
that the veterans head was normal.  Likewise, on physical 
examination in September 1971 for purposes of reenlistment, 
the veterans head was clinically normal.

In July 1973, the veteran sought treatment for a cold, 
complaining of various symptoms, including a headache.  X-ray 
examination of the chest showed indications of bronchitis and 
antibiotics were prescribed.  Later that month, he sought 
treatment for pain the lower left jaw.  The diagnosis was 
tooth ache.  In September 1974, he received two sutures for a 
laceration on his right forehead; when they were removed 
three days later, the examiner noted that the laceration was 
healing well without an infection.  No complaints or findings 
of headaches, blackouts, or dizziness were recorded.  In 
March 1975, he was seen for a muscle ache in his neck and 
back; Parafon Forte was prescribed.

On military separation medical examination in September 1975, 
physical examination of the head was normal and no complaints 
or findings pertaining to a concussion, headaches, dizziness, 
or blackouts were recorded.  

In July 1990, the veteran filed a claim of service connection 
for various disabilities, including residuals of a 
concussion.  

Also in July 1990, the veteran sought VA outpatient 
treatment, reporting that he had sustained a concussion in 
service in 1968 and had had a history of migraine headaches 
since his concussion.  Additional VA outpatient treatment 
records through February 1991 are negative for complaints or 
findings pertaining to residuals of a concussion.  

In February 1991, the veteran underwent VA Agent Orange 
examination.  He reported that in September 1968, he has 
sustained a shrapnel wound to the right calf and concussion 
with loss of consciousness, secondary to a bomb explosion.  
He stated that he had had right temporal or frontal headaches 
since his concussion.  Physical examination of the head was 
negative, as was neurological examination.  

In May 1991, the veteran was afforded a VA psychiatric 
examination in connection with his claim of service 
connection for post-traumatic stress disorder (PTSD).  No 
complaints or findings pertaining to a concussion or 
residuals thereof were recorded.  The diagnoses included PTSD 
and dysthymic disorder.

A July 1991 letter from Kaiser Permanente indicates that the 
veteran received frequent treatment at their Oakland clinic 
from September 1979 to September 1990 for coccidioidomycosis.  
It was noted that the veteran had had skin lesions (wounds) 
on his arms, legs, torso, and face associated with this 
disease.  No complaints or findings pertaining to a 
concussion, headaches, dizziness, or blackouts were noted.

A November 1991 letter from the Vet Center indicates that the 
veteran had been attending counseling sessions there since 
June 1990.  It was noted that the veteran had reported 
sustaining shoulder and arm wounds in an explosion in 
Vietnam.  However, no reports of a concussion, period of 
unconsciousness, headaches, dizziness, or blackouts were 
noted.

At his March 1993 Board hearing, the veteran testified that 
he sustained a concussion in a bomb explosion in Vietnam and 
was rendered unconscious for three to four hours thereafter.  
He stated that he was evacuated to a hospital in Guam, where 
he underwent extensive testing, including a brain scan, for 
residuals of his concussion.  He stated that one of his 
treating physicians told him it was possible that he would 
always suffer from headaches due to the concussion.  The 
veteran indicated that after about two months, he was 
transferred to a hospital in Pensacola.  While there, he 
stated that he had a couple of dizzy spells and passed out.  
With respect to current residuals of his concussion, the 
veteran testified that he experienced headaches and 
blackouts.  

In support of his claim, the veteran also submitted 
statements from several members of his family.  In a January 
1994 statement, the veterans brother indicated that the 
veteran had complained of headaches on several occasions and 
that on two occasions he had witnessed the veteran pasted 
out cold.  The veterans sister indicated in a January 1994 
letter that the veteran had experienced real bad 
headaches as a result of his service and wounds he received 
in Vietnam.  In a February 1994 statement, his mother 
indicated that when the veteran returned from Vietnam in late 
1968, he had headaches from a head injury.  She indicated 
that the veteran always tried to keep his headaches from me 
but I know that [he] is suffering from head injuries and a 
concussion he received in Vietnam.  

The veterans minister also submitted a statement in support 
of the veterans claim in January 1994.  Specifically, the 
minister indicated that he had known the veteran for several 
years and that he believed in the veterans integrity.  He 
stated that I have personal knowledge of [the veterans] 
headaches, I know that he have been suffering from severe 
headaches caused by a bomb blast in Vietnam in 1968.

In an April 1994 letter, the chaplain of First Battalion, 
Twenty-Sixth Marines, Third Marine Division, at Khe Sanh from 
July 1967 to March 1968, described the combat conditions he 
had experienced during that period.  He also submitted a copy 
of a book he had written entitled Valley of Decision, The 
Siege of Khe Sanh, a historical account of the Battle of Khe 
Sanh.  The veteran is not specifically mentioned in the book.

In a November 1994 letter, the veterans private physician 
from Kaiser Permanente summarized the veterans treatment for 
the period of September 1979 to September 1990.  He indicated 
that in September 1979 and May 1980, the veteran was 
hospitalized for treatment of coccidioidomycosis.  These 
hospitalization reports were attached to the summary and 
indicate that the veteran had been in good health until 
August 1979 when he began to experience dyspnea, a productive 
cough, chest pain, headache, and progressive fatigue.  The 
veterans symptoms were attributed to coccidioidomycosis.  
The hospitalization reports are negative for complaints or 
findings of a concussion or residuals thereof.  The summary 
also notes that the veteran was given time off from work from 
February 26, 1993 to March 4, 1993 because of his headaches.  
It was noted that he had been seen in March 1993 for 
headaches and that he continued to complain of chronic 
headaches.  The summary shows that the veteran was most 
recently seen in August 1993 for headaches; an attached 
treatment record from that date indicates that the veteran 
reported a history of headaches secondary to a Vietnam 
injury.

VA outpatient treatment records for the period of September 
1991 to October 1994 show that he was seen on various 
occasions during this period.  In January 1993, he reported 
chronic headaches, but indicated that he was not currently 
under treatment.  In April 1993, he again sought treatment 
for headaches.  He reported that he had sustained a 
concussion in Vietnam and that he had experienced severe 
headaches in the past year.  The impression was chronic 
headaches.  In June 1993, the veteran reported that his 
headaches had begun after his concussion in Vietnam, although 
they had been getting worse in the past six month.  The 
impressions were tension headaches and PTSD.  In September 
1993, the veteran reported that he had passed out on the way 
to work the previous week.  He stated that he had been having 
such spells, as well as headaches, since his 1968 concussion.  
A neurological consultation was scheduled.  On neurological 
examination in November 1993, the veteran again reported a 
history of a concussion in 1968, as well as a history of 
migraine headaches.  MRI and EEG were normal.  The assessment 
was migraine headache, stable, secondary to brain concussion.  
In May 1994, he again sought treatment for headaches; cranial 
nerve examination was normal at that time.  The assessment 
was headaches, possibly vascular.  On follow-up neurological 
examination in June 1994, the veteran again reported a 
history of a head injury in Vietnam.  He stated that his 
headaches were getting better.  The assessments were vascular 
type headaches, hypertension, and PTSD.  Later that month, he 
again sought treatment for headaches.  The examiner noted 
that the veteran had been diagnosed by a neurologist four 
days prior with vascular headaches.  In August 1994, he 
sought to obtain an off work slip as a result of his 
headaches.  The assessment was migraine headaches.  In 
September 1994, he reported a family history of hypertension 
and indicated that he experienced headaches when his blood 
pressure was up.  The assessments were vascular headaches and 
hypertension.

The veteran was afforded a VA neurological examination in 
July 1996.  The examiner indicated that he had reviewed the 
veterans claims folder and noted that the veteran had had a 
period of unconsciousness secondary to a bomb explosion in 
1968.  The veteran estimated that he had been rendered 
unconscious for fifteen to twenty minutes after the explosion 
and intermittently for a period of several hours thereafter.  
He also reported that he had been evacuated to Guam following 
the explosion and had undergone extension evaluation there.  
The veteran reported a history of headaches off and on for 20 
years or more, but most prominently in the past four to five 
years with photophobia and a general dull ache occasionally 
accompanied by nausea.  He indicated that the headaches 
tended to last for an hour or two but had lasted for longer 
periods at times.  The examiner noted that the veterans 
headaches had not interfered with his work or activity until 
recently.  The diagnosis was migraine headaches.  The 
examiner concluded that the veterans headaches were not 
related to his period of military, namely, the period of 
unconsciousness following the 1968 explosion.  He indicated 
that his opinion was based on the fact that the veteran was 
returned to duty in the Marine Corps and had experienced 
significant headaches only in recent years, and because the 
headaches as described by the veteran were of a migraine 
character.

In a April 1997 statement, the veteran indicated that he 
disagreed with the VA medical examiners opinion with respect 
to the nature of his headaches.  He indicated that he told 
the examiner that he had been exposed to thousands of 
explosions on a daily basis in Vietnam and that, as a 
result, he literally suffered many concussions from 
shockwave from the bombs of B-52 bombers.  He maintained 
that the high density of explosions; over a period of 77 
days; was the genesis of my headaches.  He also emphasized 
that he had undergone extensive testing for head injury, 
brain damage, and concussion in the Naval hospital in Guam.

In June 1998, the veteran again testified at a Board hearing 
at the RO.  He described the August 1968 bomb explosion in 
which he was rendered unconscious.  He stated that he was in 
and out of consciousness for several hours following the 
explosion before he was medivaced to a field hospital in 
Vietnam.  The veteran testified that he was treated there for 
two days before being transferred to a hospital in Guam for a 
month and a half.  He indicated that there he underwent 
extensive treatments with electrocardiogram and was told 
that he might always have a problem with headaches.  He 
stated that he was then sent to Pensacola where he continued 
to receive treatment for his concussion, including an X-ray 
of the skull.  The veteran indicated that his symptoms in 
Pensacola included headaches, dizziness, nausea, and ringing 
in his ears, and that he was kept under observation due to 
his head injury.  The veteran testified that the current 
residuals of his concussion included chronic headaches; he 
stated that his current headaches were similar to those he 
experienced following his concussion.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  Id.; Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
The provisions of 38 U.S.C.A. § 1154(b) address the question 
of whether a particular disease or injury was incurred or 
aggravated in service, not the questions of whether there is 
a current disability or whether there is a nexus to service, 
both of which require competent medical evidence. Collette v. 
Brown, 82 F. 3d 389 (1996).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When complete service medical records are unavailable, VAs 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See OHare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In claims for veterans benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of 
Veterans Appeals (Court) stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The veteran contends that, during his tour of duty in 
Vietnam, he sustained a concussion and was rendered 
unconscious for several hours as a result of a bomb explosion 
in 1968.  He maintains that the residuals of that injury 
include chronic headaches.
 
As set forth above, the initial question before the Board is 
whether the veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a).  First, the Board notes that the recent medical 
evidence of record contains numerous diagnoses of chronic 
headaches.  Thus, the first requirement for a well grounded 
claim  a medical diagnosis of a current disability  has 
been met.  

Second, the Board finds that the veteran engaged in combat 
with the enemy as evidenced by his testimony, as well as 
service personnel records showing that he was awarded the 
Purple Heart Medal.  See 38 C.F.R. § 3.304(d).  He has 
testified that he sustained a head injury in service in the 
August 1968 bomb explosion and his testimony is consistent 
with the circumstances, conditions, and hardships of combat 
service.  As such, the Board finds that the record contains 
satisfactory evidence of service incurrence of a head injury.  
38 U.S.C.A. § 1154(b).  Not only is this is shown by the 
veterans testimony, it is corroborated by the October 1968 
hospitalization report from the Naval hospital in Pensacola 
which reflects that he was rendered unconscious by the August 
1968 blast.  Thus, the second requirement of a well-grounded 
claim - evidence of in-service occurrence of a disease or 
injury - has been met.  

Finally, the Board notes that a November 1993 VA outpatient 
treatment record shows an assessment of migraine headache, 
stable, secondary to brain concussion.  (The veteran had 
reported to the examiner that he had sustained a head injury 
as a result of a 1968 bomb explosion).  The Board finds that 
this notation is sufficient medical evidence of a nexus 
between an in-service injury and the current disability, to 
satisfy the third, and final, requirement of a well-grounded 
claim.  Id. at 1468.  

Based on the foregoing, the Board concludes that the 
veterans claim of service connection for residuals of a 
concussion is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that the facts relevant to 
this issue have been properly developed to the extent 
necessary and that the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
met.  38 U.S.C.A. § 5107(a).  As noted, the Board remanded 
this matter in November 1993 for additional development of 
the evidence.  In its remand, the Board directed the RO to 
attempt to obtain any additional service medical records 
pertaining to the veteran, specifically records of the 
veterans hospitalizations in Guam and Pensacola, Florida.  
The record shows that in November 1994, in response to the 
ROs request for such record, the National Personnel Records 
Center (NPRC) indicated that no additional service medical 
records pertaining to the veteran were on file.  The RO also 
attempted to contact directly the Naval hospitals in Guam and 
Pensacola with negative results.  In addition to service 
medical records, the Board also requested that the RO attempt 
to obtain any post-service medical records identified by the 
veteran which documented his headaches, including records 
from Kaiser Permanente.  The record shows that in November 
1994, Kaiser provided a summary of the veterans treatment, 
including his treatment for headaches.  The RO also obtained 
pertinent VA outpatient treatment records.

Also in its remand, the RO requested that the veteran be 
provided a VA neurological evaluation to determine the nature 
and severity of his complaints of headaches.  The record 
indicates that the veteran underwent such examination in July 
1996.  The report of this examination indicates that the 
veterans claims folder was available to, and reviewed by, 
the examiner.  Moreover, the examiner provided an opinion as 
to the nature and etiology of the veterans headaches and 
gave a complete rationale for his opinion.  Finally, the 
Board notes that neither the veteran nor his representative 
has indicated that there are other records available (which 
the RO has not yet attempted to obtain) which might be 
relevant to the issue of service connection for residuals of 
a concussion.  Therefore, the Board finds the duty to assist 
to has been fully met in this case and that no further 
assistance to the veteran is required in order to satisfy the 
VAs duty to assist him mandated by 38 U.S.C.A. § 5107(a).  
In that regard, the Board concludes that the RO has complied 
with its November 1993 remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board will now address the merits of the veterans claim.  
As set forth above, the veteran claims that he sustained a 
concussion in 1968 and that he currently experiences severe 
headaches as a result of that concussion.  

The evidence favorable to the veterans claim includes his 
own statements (both before VA and in clinical settings) that 
he has experienced chronic headaches since the 1968 
explosion.  His statements are corroborated by recent 
statements of his family and minister to the effect that the 
veteran complained of headaches following his return from 
Vietnam.  

On the other hand, while the service medical records 
corroborate the veterans assertions that he was rendered 
unconscious in the 1968 bomb explosion, they are completely 
negative for indications that the veteran sustained permanent 
residuals as a result of that incident.  The Board has 
considered the veterans contentions that many of his service 
medical records from 1968 are missing; however, service 
medical records subsequent to that date appear to be complete 
and contain no indication that the veteran sustained any 
residual disability as a result of his period of 
unconsciousness.  For example, the August 1968 
hospitalization report from the Naval hospital in Pensacola 
indicates that the veteran experienced no sequelae from his 
period of unconsciousness.  Likewise, service medical records 
dated subsequent to 1968 are completely negative for 
complaints or findings of a concussion or chronic residuals 
therefrom, including headaches.  Significantly, the veterans 
September 1975 military separation medical examination report 
is also negative for pertinent complaints or abnormalities.  
The Board finds that the medical findings and notations in 
service, made more or less contemporaneously with the events 
described, and in the context of seeking medical treatment, 
are more probative than the statements made many years later.  
In short, the service medical records, prepared 
contemporaneously with treatment, indicate that any head 
injury sustained by the veteran in August 1968 resolved 
without chronic disability.  This conclusion is supported by 
the fact that the veterans post-service medical records are 
negative for findings of chronic headaches until 
approximately July 1990.  

The evidence favorable to the veterans claim also includes 
his statements attributing his chronic headaches to his in-
service head injury, as well as the November 1993 VA 
outpatient treatment record showing an assessment of 
migraine headache, stable, secondary to brain concussion.  

On the other hand, in June 1996, a VA examiner rendered an 
opinion to the opposite effect.  Specifically, the examiner 
concluded that the veterans migraine headaches were not 
related to his period of military, namely, the period of 
unconsciousness following the 1968 explosion.  The examiner 
reached this opinion after a review of the veterans claims 
folder.  He also provided a complete rationale for his 
opinion.  Specifically, he noted that the veteran had been 
returned to duty in the Marine Corps following the 1968 
explosion and had experienced significant headaches only in 
recent years.  Moreover, he indicated that the headaches as 
described by the veteran were of a migraine character.  The 
Board assigns more probative weight to the July 1996 VA 
examiners opinion than to that of the veteran and his family 
as the VA examiner is an objective medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board assigns more weight to the July 1996 opinion than to 
the November 1993 VA outpatient treatment record.  Again, the 
examiner in July 1996 had the benefit of reviewing the 
documentary evidence of record, including the veterans 
service medical records.  Moreover, he provided a rationale 
for his medical opinion and it is supported by additional 
evidence of record.  

In sum, the preponderance of the evidence indicates that 
although the veteran was rendered unconscious in an August 
1968 bomb explosion, he experienced no chronic disability as 
a result of that incident.  In view of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the veterans claim of service connection for 
residuals of a concussion.  


ORDER

Service connection for residuals of a concussion is denied 
as, upon review and consideration of all of the evidence and 
material of record, the preponderance of the evidence is 
against the claim.
 
REMAND

As set forth above, the veteran also claims entitlement to a 
compensable evaluation for residuals of shell fragment wounds 
of both lower extremities.  After careful consideration of 
the evidence compiled by and on behalf of the veteran with 
respect to this claim, the Board finds that it is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
this case, the veterans evidentiary assertions concerning 
the severity of his lower extremity symptoms are sufficient 
to conclude that his claim for a compensable rating is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Since the veteran has submitted a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).
The record reflects that the veteran most recently underwent 
VA medical examination in July 1996.  However, the Board 
finds that an informed determination on the severity of the 
residuals of the veterans shell fragment wounds to the lower 
extremities cannot be made on the basis of that examination.  
Although the examination report contains findings regarding 
the veterans leg scars, it contains no specific findings 
regarding strength, muscle loss, nerve damage, or loss of 
range of motion.  In his communications with the RO and at 
his June 1998 hearing, the veteran claimed that his in-
service shell fragment wounds (especially to the right calf) 
were severe in that they deeply penetrated his muscles and 
required debridement and bandaging.  He maintains that the 
residuals of these shell fragment wound injuries include 
painful scars, muscle spasms, pain and soreness in the legs, 
limited motion, and excess fatigability.  As such, the Board 
is of the opinion that an additional VA examination is 
warranted to address the veterans contentions regarding the 
severity of his service-connected disability.

In that regard, the Board notes that the veterans service 
medical records are negative for complaints or findings 
pertaining to shell fragment wounds to the lower extremities.  
His lower extremities were found to be normal on military 
separation medical examination.  The RO has contacted the 
NPRC, as well as Naval hospitals in Guam and Pensacola, but 
has been unable to locate additional service medical records 
pertaining to the veteran.  However, the veteran has 
indicated that he received post-service medical treatment at 
Kaiser Permanente from 1979 to 1992.  While the record 
contains summaries of this treatment, the actual clinical 
records have not been associated the claims folder.  These 
records may prove useful to the examiner in determining the 
severity of the veterans service-connected shell fragment 
wounds to the lower extremities, including whether the 
veteran sustained any nerve or muscle damage as a result of 
the wounds.  

Additionally, the Board notes that since the ROs most recent 
rating decision, portions of the VA Schedule for Rating 
Disabilities pertaining to rating muscle injuries were 
amended, effective July 3, 1997.  62 Fed. Reg. 30235-240 
(1997).  The Court has held that [w]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to [the] appellant 
generally applies.  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  Moreover, when there is a change in the 
applicable legal criteria for adjudicating a claim, the 
veteran must be provided full notice and have an opportunity 
to be heard at the RO so that prejudice does not result.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the RO must 
now consider whether the criteria pertaining to muscle 
injuries apply in the veterans case and, if so, they must 
apply the criteria which are to his advantage and provide him 
notice of the new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where none of the symptomatology for 
any one of [the] conditions is duplicative of or overlapping 
with the symptomatology of the other two conditions, and 
that such combined ratings do not constitute pyramiding 
prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  As such, after obtaining the results of the 
VA medical examination, the RO should consider whether all 
applicable symptomatology of the residuals of shell fragment 
wounds to the lower extremities is appropriately rated, to 
specifically include whether any scars, muscle damage, nerve 
injuries, and musculoskeletal disabilities merit separate 
disability ratings.  In that regard, it is noted that 
additional disability may also be awarded for limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated him since his 
separation from service for his service 
connected residuals of shell fragment 
wounds to the lower extremities.  After 
securing any necessary authorization for 
release of medical information, the RO 
should obtain copies of all records (not 
previously obtained) for association with 
the claims folder.

2.  In addition, after securing any 
necessary authorization for release of 
medical information, the RO should 
contact Kaiser Permanente and request 
copies of all clinical records pertaining 
to the veteran since his separation from 
service.  

3.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of the service-
connected residuals of shell fragment 
wounds to the lower extremities.  The 
veterans claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to separately identify, to the 
extent medically feasible, all symptoms 
caused or by the shell fragment wounds to 
the lower extremities.  He or she should 
also describe the severity of each 
symptom.  The examiner should also be 
requested to specifically note whether 
there are any signs of instability, 
muscle wasting, atrophy, weakness, or leg 
length discrepancy and whether the 
veterans disability results in any 
limitation of function due to pain, loss 
of motion due to weakened movement, 
excess fatigability, or incoordination.  

4.  Thereafter, the RO should 
readjudicate the veterans claim and 
consider whether all applicable lower 
extremity shell fragment wound 
symptomatology is appropriately rated, to 
specifically include whether any scars, 
muscle or nerve damage, or 
musculoskeletal disabilities merit 
separate disability ratings.  The RO 
should also consider whether the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, and 4.59, as well as 
the new regulations pertaining to the 
evaluation of muscle injuries, are 
applicable to the veterans claim.  If 
so, the RO should apply the regulatory 
criteria most favorable to the veteran.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  



		
	Steven L. Keller
	Member, Board of Veterans' Appeals

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
